Fay, J., concurring: While I am in agreement with the approach taken by the majority, I also believe Judge Scott’s suggestion regarding section 212 (2) is well taken. Having once decided that a portion of the attorney’s fee is allocable to estate-planning tax advi'ce, we should examine the possibility of allowing a deduction for that fee under section 212 (2). It is clear that section 212 (2) has been interpreted to permit a deduction for “management” expenses even though they were not incurred for the production of income. See Trust of Bingham v. Commissioner, 325 U.S. 365, 373-74 (1945). The question to be answered is whether expenses incurred for estate-planning tax advice are ordinary and necessary management expenses within the intendment of section 212 (2). See Trust of Bingham v. Commissioner, supra. In this day of high taxes, when efforts are being made to encourage voluntary compliance with our system of taxation, it seems ludicrous to contend that tax advice of any type is not a proper management function of property held for the production of income. Furthermore, it appears that this Court and the Commissioner believed such expenses to be proper 212 (2) expenses in 1947. See Nancy Reynolds Bagley, 8 T.C. 130, 133, 135 (1947), acq. 1947-1 C.B. 1.